DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

       INFRATECH CORPORATION, FLORIDA POWER & LIGHT
      COMPANY, FLORIDA COMMUNICATION CONCEPTS, INC.,
                and GEO & YUS CORPORATION,
                         Appellants,

                                   v.

 THE LAS OLAS COMPANY d/b/a THE RIVERSIDE HOTEL, PRESS &
GRIND CAFÉ, FORT TACO LTD. d/b/a ROCCO’S TACOS & TEQUILA
 BAR, DI PIETRO PARTNERS PLLC, and HHR LAUDERDALE BEACH
LIMITED PARTNERSHIP d/b/a LAUDERDALE BEACH ASSOCIATION,
                         Appellees.

          Nos. 4D21-273, 4D21-288, 4D21-345 and 4D21-541

                            [May 27, 2021]

   Consolidated appeal of nonfinal orders from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; William Haury, Jr., Judge;
L.T. Case No. CACE19-019911.

  Jack R. Reiter and Robert C. Weill of GrayRobinson, P.A., Miami, for
appellant Infratech Corporation.

   Joseph W. Jacquot, David M. Wells, Jonathan K. Osborne and Anne C.
Mesrobian of Gunster, Yoakley & Stewart, P.A., Jacksonville, and Joseph
Ianno, Jr. of the Florida Power & Light Company, Juno Beach, for
appellant Florida Power & Light Company.

  Gary L. Brown of Kelley Kronenberg, P.A., Fort Lauderdale, for
appellant Florida Communication Concepts, Inc.

   Robin Horton Silverman, Vincent P. Beilman, III, and Ryan D. Schoeb
of Wood, Smith, Henning & Berman LLP, Tampa, for appellant Geo & Yus
Corporation.

   Adam A. Schwartzbaum, Adam M. Moskowitz, Howard M. Bushman,
and Joseph M. Kaye of The Moskowitz Law Firm, PLLC, Coral Gables, and
Cristina M. Pierson and Michael A. Hersh of Kelley Uustal, Fort
Lauderdale, and William R. Scherer of Conrad & Scherer, LLP, Fort
Lauderdale, for appellees.
PER CURIAM.

  Affirmed.

LEVINE, C.J., DAMOORGIAN and GERBER, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   2